Case 1:17-cv-00072-TFM-C Document 195 Filed 02/11/20 Page 1 of 4                  PageID #: 2853




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 SHUNTA DAUGHERTY, individually,            :
 and as the administrator of the estate     :
 of Michael Dashawn Moore,                  :
                                            :
       Plaintiff,                           :
                                            :
 vs.                                        :       CA 17-00072-TFM-C
                                            :
 HAROLD HURST, in his individual            :
 Capacity; and CITY OF MOBILE,              :
                                            :
       Defendants.                          :
                                            :

                    ORDER SETTING SETTLEMENT CONFERENCE

       This action has been referred to the undersigned Magistrate Judge for the purpose

 of holding a settlement conference, which is hereby scheduled for February 27, 2020 at

 9:00 a.m., in Courtroom 3A, United States Courthouse, Mobile, Alabama. All parties and

 their lead counsel are ORDERED TO APPEAR for this settlement conference.

 SETTLEMENT CONFERENCE PREPARATION

       The vast majority of all civil suits filed in this Court are settled or otherwise resolved

 prior to trial. Therefore, settlement preparation should be treated as seriously as trial

 preparation. Planning is essential because the party who is best prepared obtains the

 best result. The Court has found that the following steps are essential to a successful

 settlement conference.

 A.    FORMAT

       1. PRESETTLEMENT CONFERENCE DEMAND AND OFFER. A settlement
Case 1:17-cv-00072-TFM-C Document 195 Filed 02/11/20 Page 2 of 4                PageID #: 2854



 conference is more likely to be productive if, before the conference, the parties have had

 a written exchange of their settlement proposals. Accordingly, no later than 5:00 p.m. on

 February 14, 2020, counsel for plaintiff shall submit a written itemization of damages and

 settlement demand to defense counsel with a brief explanation of why such a settlement

 is appropriate. No later than 5:00 p.m. on February 21, 2020, defense counsel shall

 submit a written offer to plaintiff’s counsel with a brief explanation of why such a

 settlement is appropriate. On occasion, this process will lead directly to a settlement. If

 settlement      is     not      achieved,         plaintiff’s   counsel     shall     e-mail

 (william_cassady@alsd.uscourts.gov) copies of these letters to Judge Cassady no later

 than 9:00 a.m. on February 25, 2020.1 Do not file copies of these confidential letters in

 the Clerk’s Office.

        2. ATTENDANCE OF PARTIES REQUIRED. Parties with ultimate settlement

 authority must be personally present and must participate in good faith at the conference.

 An insured party shall appear by a representative of the insurer who is authorized to

 negotiate and settle all claims. An uninsured corporate party shall appear by a

 representative authorized to negotiate and settle all claims. Having a client with authority

 available by telephone is not an acceptable alternative, except under the most

 extenuating circumstances. Because the Court generally sets aside at least three to five

 hours for each conference, it is impossible for a party who is not present to appreciate the

 process and the reasons that may justify a change in one’s perspective towards


        1
                 The documents sent to the undersigned on February 25, 2025 are very important
 and should include the core reasons why the settlement terms suggested by the other party or
 parties are not reasonable, that is, what about the other side’s offer is a deal-breaker.

                                               2
Case 1:17-cv-00072-TFM-C Document 195 Filed 02/11/20 Page 3 of 4               PageID #: 2855



 settlement.

        3. MEDIATION FORMAT. The Court will generally use a mediation format:

 opening presentations by each side followed by a joint discussion and private caucusing

 by the Court with each side. The Court expects both the lawyers and the party

 representatives to be fully prepared to participate. The Court encourages all parties to

 keep an open mind in order to re-assess their previous positions and to find creative

 means for resolving the dispute.

        4. STATEMENTS INADMISSIBLE. Statements made by any party during the

 settlement conference will not be admissible at trial. Parties are encouraged to be frank

 and open in their discussions. The Court expects the parties to address each other with

 courtesy and respect.

 B.     ISSUES TO BE DISCUSSED AT SETTLEMENT CONFERENCE.

        Parties should be prepared to discuss the following at the settlement conference:

        1.     What are your objectives in the litigation?

        2.     What issues (in and outside of this lawsuit) need to be resolved? What are

 the strengths and weaknesses of your case?

        3.     Do you understand the opposing side’s view of the case? What is wrong

 with their perception? What is right with their perception?

        4.     What are the points of agreement and disagreement between the parties?

        5.     What are the impediments to settlement?

        6.     What remedies are available through litigation or otherwise?

        7.     Are there possibilities for a creative resolution of the dispute?


                                              3
Case 1:17-cv-00072-TFM-C Document 195 Filed 02/11/20 Page 4 of 4           PageID #: 2856



       8.      Do you have adequate information to discuss settlement? If not, how will

 you obtain sufficient information to make a meaningful settlement discussion possible?

       9.      Are there outstanding liens? Do we need to include a representative of the

 lienholder?

 C.    INVOLVEMENT OF CLIENTS.

       For many clients, this will be the first time they have participated in a court

 supervised settlement conference. Therefore, counsel shall provide a copy of this Order

 to the client and shall discuss the points contained herein with the client prior to the

 settlement conference.

       DONE and ORDERED this the 11th day of February, 2020.

                                    s/William E. Cassady
                                   UNITED STATES MAGISTRATE JUDGE




                                            4
